Citation Nr: 0505707	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-17 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 50 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
right thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to July 
1944.  This appeal arises from a November 1997 rating 
decision of the Department of Veterans Affairs (VA), Newark, 
New Jersey, regional office.  The case was subsequently 
transferred to the St. Petersburg, Florida, regional office 
(RO).

The Board notes that the veteran's representative's informal 
hearing presentation dated in February 2005 listed 
entitlement to service connection for headaches as an issue 
on appeal.  However, review of the procedural history of the 
case shows that the denial of that claim in November 1997 was 
never perfected following issuance of a statement of the case 
in August 1998.  A December 2000 rating decision listed the 
issue as whether new and material evidence had been submitted 
to reopen the claim for service connection for headaches, 
however, the veteran did not submit a notice of disagreement 
with respect to that issue.  Thus, the matter is not 
currently before the Board and is referred to the RO for any 
appropriate action.

The December 2000 rating action also denied an increased 
rating for hypertension and a total disability rating based 
on individual unemployability.  The veteran filed a timely 
notice of disagreement and the matters were subjects of a 
January 2002 statement of the case, but the veteran did not 
perfect an appeal regarding those matters and they are not 
currently before the Board.  

The issue of entitlement to an increased evaluation for 
anxiety reaction is being remanded and is addressed in the 
REMAND portion of the decision below,  It is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a compensable 
evaluation for residuals of right thumb injury has been 
obtained.

2.  The veteran's service-connected right thumb disability is 
manifested by complaints of pain and degenerative joint 
disease at the metacarpophalangeal joint, with no limitation 
of motion; grip strength of the right hand is 4/5 compared to 
5/5 for the left hand.


CONCLUSIONS OF LAW

1.  For the period prior to August 26, 2002, the criteria for 
a compensable evaluation for residuals of right thumb injury 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2002).  

2.  For the period from August 26, 2002, the criteria for a 
10 percent rating for residuals of right thumb injury are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5228 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in August 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for a compensable evaluation for 
residuals of right thumb injury, but that he must provide 
enough information so that VA could request any relevant 
records.  The appellant was advised of the evidence received 
and was requested to provide authorization for the release of 
any private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The August 1998 statement of the case (SOC) and the August 
2003 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claim, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The VCAA letter and the January 2004 supplemental 
statement of the case (SSOC) notified the appellant of his 
and VA's respective obligations to obtain different types of 
evidence.  They also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the actions.  

Private medical and VA outpatient records have been obtained.  
The veteran was provided with a VA examination in July 2003.  
The appellant has not indicated that he has any additional 
evidence to submit.  

In this regard, the Board acknowledges that the schedular 
criteria by which service-connected thumb disabilities are 
rated changed during the pendency of the veteran's appeal.  
Specifically, the applicable rating criteria for motion of 
the fingers, was amended effective August 26, 2002.  38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 (2002).  The 
veteran has not been informed of the specific changes to the 
ratings schedule.  

As the Board will discuss in the following decision, the 
regulatory change does affect the veteran's claim for an 
increased rating.  Current law allows for an increased rating 
for limitation of motion of the thumb.  However, the veteran 
does not meet the criteria for a higher rating for limitation 
of motion of the thumb.  Under such circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his increased 
rating claim and that there is no prejudice to him by 
appellate consideration of the issue at this time, without a 
prior remand of the case to the RO for providing the specific 
criteria set forth in the regulatory change.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  There is clearly no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his right thumb claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim for entitlement to service connection.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The service medical records show that the veteran received 
treatment for a Bennett's fracture of the right thumb during 
service in September 1943.  Service connection for healed 
fracture of the right thumb was granted in August 1944, and a 
noncompensable evaluation was assigned from July 1944.  That 
evaluation has been continued in subsequent rating actions.  
The veteran contends that he is entitled to a compensable 
evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004). 

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2004).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In evaluating the veteran's right thumb injury residuals, the 
Board notes that the applicable rating criteria for motion of 
the fingers, was amended effective August 26, 2002.  38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 (2004).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the pre-amendment regulation, 
to include separately applying the pre-amendment and amended 
versions to determine which version is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97.  In this case, the Board finds that 
the pre-amendment version is no more favorable to the veteran 
than the amended version.  The Board will consider the 
veteran's right thumb injury residuals under the pre-
amendment version and the amended regulations.  

Under the pre-amendment version, prior to August 26, 2002, 
the criteria for evaluation of limitation of motion or 
ankylosis of single digits or combinations of the hands of 
the hand was set forth under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5224-5227 (2002).  Explanatory notes 
provided specific directions on evaluating limitation of 
motion or ankylosis of single and multiple digits, 
determining whether ankylosis is favorable or unfavorable, 
and evaluating combinations of digit amputations at various 
levels or any combination of digit amputation, ankylosis, or 
limitation of motion of the digits. Those notes, in pertinent 
part, provided that: (1) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable. (2) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits. 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5224- 5227 (2002).   Unfavorable 
ankylosis of the thumb of the major or minor hand was rated 
as 20 percent disabling when ankylosis was unfavorable and 
favorable ankylosis was rated as 10 percent. 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5224 (2002).  

Under the amended regulation, explanatory notes set forth 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5216-5230 
(2004) provide that evaluation of ankylosis of the thumb will 
be as follows:  (i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, evaluate as amputation at metacarpophalangeal 
joint or through the proximal phalanx.  (ii) If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the carpometacarpal or interphalangeal joint is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  (iv) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  Unfavorable ankylosis of the thumb of the major 
or minor hand is rated as 20 percent disabling and favorable 
ankylosis is rated as 10 percent. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2004).  

A VA examination was conducted in July 1997.  The examiner 
noted the thenar eminence was greater on the right than the 
left.  There was full range of motion of the right thumb, and 
no pain was elicited on palpation or range of motion testing.

On VA examination in July 2000, the veteran reported 
intermittent pain in the right thumb, which was increased by 
applying pressure or by gripping an object too tightly.  He 
also reported occasional swelling at the base of the thumb.  
On examination, there was no swelling, increased heat, or 
erythema about any of the joints of the hand.  Bony 
enlargement was noted at the first and second 
metacarpophalangeal joints.  A radial deformity was noted in 
the second distal interphalangeal joint on the right.  Grip 
strength on the right was 4/5 as opposed to 5/5 on the left.  
Sensation was intact in all dermatomes of the hand and was 
symmetrical with the left hand.  A full, painless range of 
motion was noted in all digits of the right hand.  
Finkelstein's test was negative.  X-rays showed degenerative 
change involving the metacarpophalangeal joint of the thumb.  
A small metallic foreign body was seen within the soft 
tissues overlaying the volar aspect of the distal phalanx of 
the thumb.  No fractures were seen.  The examiner diagnosed 
status post fracture of the right thumb- traumatic arthritis, 
metacarpophalangeal joint; degenerative joint disease second 
distal interphalangeal joint, right hand; the orthopedic 
diagnoses should not interfere with the patient's ability to 
work.

After review of the evidence, including the veteran's 
statements on appeal, the Board finds that the veteran's 
condition does not manifest unfavorable ankylosis or evince 
any gaps when opposing the thumb to the other fingers, such 
that a higher evaluation is warranted for the thumb under the 
pre-amended version or the amended regulations.  In 
particular, the evidence includes findings that the veteran 
has full pain-free motion of all digits of the right hand.  
As such, under the pre- and post- amended regulations, the 
veteran's right thumb injury residuals including traumatic 
arthritis does not meet the criteria for unfavorable 
ankylosis.  

In addition, effective August 26, 2002, limitation of motion 
of the major or minor thumb is evaluated as 20 percent 
disabling with evidence of a gap between the thumb pad and 
fingers, with the thumb attempting to oppose the fingers; as 
10 percent disabling with a gap to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and as noncompensable with 
a gap of less than one inch (2.5 cms.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5228 
(2004).  As indicated above, evidence of gaps between the 
thumb pad and fingers, with the thumb attempting to oppose 
the fingers are negative.  In contrast, the veteran's medical 
record clearly shows that he has the ability to move all 
digits, including his thumb, fully.

The veteran's service-connected right thumb injury residuals 
including traumatic arthritis are also reviewed under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5010-5224 (2004).  The regulations provide that an evaluation 
of 10 percent is applied when the limitation of motion of the 
specific joints involved is noncompensable under the 
appropriate diagnostic codes.  However, as noted above, the 
veteran's right thumb manifests no limitation of motion.  
Therefore, a compensable evaluation is not warranted.

The veteran has asserted on appeal that he experiences pain 
and weakness with gripping of his right thumb.  The July 2000 
VA examination reveals objective evidence of the veteran's 
complaints of pain and weakness when using his right thumb, 
and demonstrated decreased grip strength as opposed to the 
left hand.  The Court has held that the Board must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss.  See DeLuca.  There is no basis in the law 
for equating the weakened movement and pain to ankylosis.  
There is certainly no support in the record that limitation 
of function caused by pain and weakness was the equivalent of 
a frozen joint.  However, as of August 26, 2002, the rating 
schedule provides for a compensable evaluation for limitation 
of motion of the thumb.  Resolving doubt in the veteran's 
favor, the Board finds that the complaints of pain, x-ray 
evidence of arthritis and decreased grip strength, merits a 
minimal compensable evaluation.  See 38 C.F.R. § 4.59 and 
Diagnostic Code 5228.

To be evaluated at 20 percent disabling, the veteran must 
manifest unfavorable ankylosis of the thumb or manifest a gap 
of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Medical evidence shows that the veteran's range of motion is 
not limited to the level of unfavorable ankylosis of the 
right thumb when considering functional impairment due to 
pain, weakness, and fatigue.  As previously mentioned, the 
veteran did not exhibit pain on motion of the MP joint, and 
manifested grip strength of 4 out of 5 on his right hand.  In 
the absence of any objective evidence that the veteran 
exhibits loss of function as a result of pain or weakness to 
the level of unfavorable ankylosis, the Board concludes that 
a higher rating is not warranted based on functional 
impairment due to pain and weakness.

The veteran's right thumb injury residuals including 
traumatic arthritis have not been shown to exhibit 
unfavorable ankylosis.   In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that an excess of 10 percent for right thumb injury 
residuals including traumatic arthritis is not warranted 
under the criteria of the pre- and post- amended regulations.  


ORDER

For the period prior to August 26, 2002, a compensable 
evaluation for residuals of right thumb injury is denied.  

For the period from August 26, 2002, a 10 percent rating for 
residuals of right thumb injury is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


REMAND

The veteran last underwent a VA psychiatric examination by 
the Compensation and Pension Service in July 1997.  He was 
scheduled for but did not report to an examination in July 
2000.  Outpatient treatment records show widely varying 
symptomatology levels of the veteran's service connected 
psychiatric disorder since 1999.  The Board is of the opinion 
that the veteran should be given the opportunity to report 
for an examination by a VA psychiatrist in order to determine 
the current nature and extent of his service connected 
anxiety reaction.  

Additionally, all outpatient treatment records since July 
2003 should be obtained from the VA Clinic in Sarasota, 
Florida.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder copies of all 
outpatient treatment of the veteran since 
July 2003 from the VA Clinic in Sarasota, 
Florida.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected anxiety reaction.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner should comment on the extent 
to which the service-connected 
psychiatric disability impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning score, and 
include a definition of the numerical 
code assigned.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review before the examination.

3.  Following the above, the RO should 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


